                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JORDAN STRASSMAN, Trustee of                   :     Civil No. 1: 18-cv-746
the Robert H. Strassman Revocable              :
Trust and in his individual capacity;          :
THE ROBERT H. STRASSMAN                        :
REVOCABLE TRUST                                :
                    Plaintiffs,                :
                                               :
         v.                                    :
ESSENTIAL IMAGES, trading as                   :
ESSENTIAL IMAGES FINE ART                      :
AND ANTIQUE APPRAISAL                          :
SERVICE; JOHN W.                               :
ROCKAFELLOW; SALLY                             :
ROCKAFELLOW,                                   :
             Defendants.                       :      Judge Sylvia H. Rambo

                                 MEMORANDUM

       Presently before the court is Essential Images, John W. Rockafellow, and

Sally Rockafellow’s (“Defendants”)1 motion to dismiss certain claims raised by

Jordan Strassman in his individual capacity (“Plaintiff Strassman”) and the Robert

H. Strassman Revocable Trust (“Trust,” collectively, “Plaintiffs”). For the reasons

that follow, the court will dismiss Plaintiffs’ duplicative claims couched as

separate claims under multiple states’ laws, but will deny Defendants’ motion to

the extent is seeks dismissal of Plaintiff Strassman in his individual capacity.




1
  For ease of reference, where either of the individual Defendants or a representative of
Defendant Essential Images is alleged to be acting on behalf of Defendant Essential Images, the
court will refer to such individuals simply as “Defendants” unless otherwise required.
      I.     Background

      Plaintiffs first attempted to bring suit against Defendants by filing a

complaint in the New Jersey Superior Court at Jordan Strassman as Trustee, et al.

v. Essential Images, et al., Docket No. UNNL-2113-16 (N.J. Super. Ct. Jun. 27,

2016) (“New Jersey Complaint”). Defendants filed a motion to dismiss the New

Jersey Complaint for lack of personal jurisdiction over the Trust. On September

30, 2016, the New Jersey Superior Court dismissed the Trust’s claims with

prejudice. The New Jersey Superior Court also dismissed Plaintiff Strassman’s

individual claims without prejudice, and, in doing so, granted him leave to replead

claims he may have as an individual distinct from the claims of the Trust.

       Plaintiffs filed the instant complaint in the United States District Court for

the District of New Jersey on June 12, 2017. In their complaint, Plaintiffs allege

that Plaintiff Strassman is a New Jersey resident and sole trustee of the Trust,

which is situated in Virginia. (Doc. 1, ¶¶ 9, 10.) Strassman contacted Defendants2

on behalf of the Trust to enter into a contract to sell certain pieces of art and

antiques. (Id. ¶¶ 11, 22-23.) On October 8, 2012, Defendants travelled to Virginia

to appraise the property and offer estimates for sale prices. (Id. at 24.) On October

23, 2012, Plaintiff Strassman, on behalf of the Trust, entered into a contract with

2
  The complaint alleges that the Rockafellow Defendants are Pennsylvania residents and that
Defendant Essential Images is based in both Littlestown, Pennsylvania and Washington, D.C.
(Doc. 1, ¶¶ 11-13.)

                                            2
Defendants for the appraisal and sale of Trust property (the “Contract”). (Id. at 24-

25.) Pursuant to the Contract, Defendants would sell the property in return for a

twenty-percent commission and would send all proceeds to the trust along with

accountings of sales and inventory within ten days of any sale. (Id. at 27.) Any

items not sold within 120 days of the date of the agreement would be returned to

the Trust within seven days thereafter. (Id.) Defendants took items from Virginia

to Pennsylvania and Washington D.C. and allegedly sold them and gave an

accounting of the sales and profits to the Trust. (Id. at 33-34, 37.) Apparently

believing the transaction on behalf of the Trust to be a success, Strassman

contacted Defendants with a proposal to sell personal property in the same manner.

(Id. at 35-36.) In December 2012, Defendants travelled to New Jersey to appraise

property owned by Plaintiff Strassman and his parents. (Id. at 36.) Plaintiff

Strassman allegedly inquired whether a new contract would need to be drafted

between himself and Defendants, but, according to the complaint, Defendants

represented to Plaintiff Strassman that he was covered by the Contract because he

“signed it personally.” (Id.) Over the next nine months, Defendants purportedly

sold and attempted to sell property owned by Plaintiffs, but did not provide proper

accountings or remit payments for sold items. (Id. at 39-42.) When questioned on

the phone, Defendants represented that items were likely to be sold and checks

were forthcoming. (Id. at 43.) Eventually, Plaintiffs sent a written demand to


                                         3
Defendants. (Id. at 44.) Defendants again responded by indicating that items were

likely to be sold soon and checks would be sent in the coming weeks. It is unclear

if further attempts were made between September 2013 and the date the New

Jersey Action was filed on June 2, 2016; however, there is no indication that

Plaintiffs ever received any payments or an accounting of sold items.

      In the complaint, Plaintiffs allege the following claims:

      Under New Jersey law, plaintiffs allege violations of the New Jersey
      Consumer Fraud Act, breach of contract, violation of good faith and
      fair dealing, misrepresentation, common law fraud, promissory
      estoppel, conversion, breach of quasi-contract, breach of fiduciary
      duty, conspiracy to commit a tort, and aiding the commission of a tort.
      ([Doc. 1,] ¶¶ 48-98). Under Pennsylvania law, plaintiffs allege
      violations of the Pennsylvania Unfair Trade Practice and Consumer
      Protection Law, breach of contract, unjust enrichment, breach of
      fiduciary duty, common law fraud, conversion, and conspiracy.
      ([Doc. 1,] ¶¶ 99-127). Under Virginia law, plaintiffs allege violations
      of the Virginia Consumer Protection Act, breach of contract, common
      law fraud, negligent misrepresentation, conversion, and breach of
      quasi-contract. ([Doc. 1,] ¶¶ 128-155). Under Washington, D.C. law,
      plaintiffs allege breach of contract, violation of good faith and fair
      dealing, negligent misrepresentation, common law fraud, unjust
      enrichment, breach of fiduciary duty, and violations of the [D.C.]
      Consumer Protection Procedures Act. ([Doc. 1,] ¶¶ 156-88).

Strassman, Docket No. UNNL-2113-16, *5-6.               On September 13, 2017,

Defendants filed a motion to dismiss, arguing that the collateral estoppel doctrine

precluded relitigating the personal jurisdiction issue raised in the New Jersey

Superior Court. (Doc. 8.) The New Jersey District Court agreed, but instead of

dismissing the suit, transferred it to this court. (Doc. 15, pp. 16-17 (“Therefore,


                                         4
since it appears that the action could have been filed in Pennsylvania in the first

instance, and that a transfer would be in the interest of justice, this action will be

transferred to the Middle District of Pennsylvania.”); Doc. 16.) Following the

transfer, Defendants filed the instant motion to dismiss on April 9, 2018, arguing

that Plaintiff Strassman failed to adequately plead any claims in his individual

capacity rather than as a trustee, and that several of Plaintiffs’ state law claims

were duplicative. The motion has been fully briefed and is ripe for disposition.

      II.    Legal Standard

      In disposing of a motion to dismiss pursuant to Rule 12(b)(6), the court must

“accept all factual allegations as true, construe the complaint in the light most

favorable to the plaintiff, and determine whether, under any reasonable reading of

the complaint, the plaintiff may be entitled to relief.”        Phillips v. Cnty. of

Allegheny, 515 F.3d 224, 231 (3d Cir. 2008) (quoting Pinker v. Roche Holdings,

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)). The court generally should consider

only the allegations in the complaint, including “documents that are attached to or

submitted with the complaint, . . . and any matters incorporated by reference or

integral to the claim, items subject to judicial notice, matters of public record,

orders, [and] items appearing in the record of the case.” Buck v. Hampton Twp.

Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006).



                                          5
      Under Rule 12(b)(6), the claims should be dismissed if they fail to meet the

pleading requirements set forth in Rule 8(a). Rule 8(a)(2) requires that a complaint

contain a short and plain statement of the claim showing that the pleader is entitled

to relief, “in order to give the defendant fair notice of what the claim is and the

grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A complaint need not

contain detailed factual allegations, it must contain “sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). To survive a 12(b)(6) motion, a plaintiff must

allege facts that “raise a right to relief above the speculative level . . . .” Victaulic

Co. v. Tieman, 499 F.3d 227, 235 (3d Cir. 2007) (quoting Twombly, 550 U.S. at

555). A complaint must allege more than facts that are “merely consistent with a

defendant’s liability” and must cross over “the line between possibility and

plausibility of entitlement to relief.” Id. (internal quotations omitted).

      Under the two-pronged Twombly-Iqbal approach, a district court must first

identify all factual allegations that constitute nothing more than “legal

conclusions” or “naked assertions.” Twombly, 550 U.S. at 555. Such allegations

are “not entitled to the assumption of truth” and must be disregarded for purposes

of resolving a 12(b)(6) motion to dismiss. Iqbal, 556 U.S. at 679. Next, the

district court must identify “the ‘nub’ of the . . . complaint—the well-pleaded,


                                            6
nonconclusory factual allegation[s].” Id. Taking these allegations as true, the

district judge must then determine whether the complaint states a plausible claim

for relief. See id. However, “a complaint may not be dismissed merely because it

appears unlikely that the plaintiff can prove those facts or will ultimately prevail on

the merits.” Phillips, 515 F.3d at 231 (citing Twombly, 550 U.S. at 556-57). Rule

8(a)(2) “does not impose a probability requirement at the pleading stage, but

instead simply calls for enough facts to raise a reasonable expectation that

discovery will reveal evidence of the necessary element.” Id. at 234.

      III.   Discussion

             a.     Jurisdiction

      As a preliminary matter, the court must determine if it has subject matter

jurisdiction over the claims raised by Plaintiffs. It is well-settled that Federal

courts have the “‘obligation to address a question of subject matter jurisdiction sua

sponte.’” Generational Equity LLC v. Schomaker, 602 Fed. App’x 560, 561 (3d

Cir. 2015) (quoting Meritcare Inc. v. St. Paul Mercury Ins. Co., 166 F. 3d 214, 217

(3d Cir. 1999), abrogated on other grounds by Exxon Mobil Corp. v. Allapattah

Servs., Inc., 545 U.S. 546 (2005)). Plaintiffs assert that this court has jurisdiction

pursuant to 28 U.S.C. § 1332(a). Under the dictates of 28 U.S.C. § 1332(a), for

diversity jurisdiction to exist, “no plaintiff [may] be a citizen of the same state as

any defendant[,]” and the amount in controversy must exceed $75,000. Zambelli

                                          7
Fireworks Mfg. Co. v. Wood, 592 F.3d 412, 418 (3d Cir. 2010). The formerly

straightforward issue of diversity jurisdiction involving trusts has become a thorny

question in recent years.

      In Navarro Savings Association v. Lee, 446 U.S. 458 (1980), the Court held

that, when a trustee sues or is sued on behalf of a trust, the citizenship of the trust

is based on that of the trustees alone. Id. at 465-66. In Carden v. Arkoma

Associates, 494 U.S. 185 (1990), the Court held that, when an artificial legal entity

besides a corporation sues or is sued, diversity is determined by looking to the

citizenship of the entity’s members. In so holding, the Carden Court declined to

extend its reasoning from Navarro, reasoning that “Navarro had nothing to do with

the citizenship of the ‘trust,’ since it was a suit by the trustees in their own names.”

Id. at 192-93.     The Supreme Court expounded on Carden and Navarro in

Americold Realty Trust v. Conagra Foods, Inc., 136 S. Ct. 1012, 1016 (2016). The

Court attempted to resolve confusion concerning jurisdiction over a “trust,”

construed as a fiduciary relationship, and a modern type of business entity, styled

as a “trust” in many states:

      The confusion can be explained, perhaps, by tradition. Traditionally,
      a trust was not considered a distinct legal entity, but a “fiduciary
      relationship” between multiple people. Klein v. Bryer, [] 177 A.2d
      412, 413 (1962); Restatement (Second) of Trusts § 2 (1957). Such a
      relationship was not a thing that could be haled into court; legal
      proceedings involving a trust were brought by or against the trustees
      in their own name. Glenn v. Allison, 58 Md. 527, 529 (1882);
      Deveaux, 5 Cranch, at 91.
                                           8
       ...
       Many States, however, have applied the “trust” label to a variety of
       unincorporated entities that have little in common with this traditional
       template.

Americold, 136 S. Ct. at 1016.           Recently, the Third Circuit distilled these

precedents into a jurisdictional test specific to trusts.       GBForefront, L.P. v.

Forefront Mgmt. Grp., LLC, 888 F.3d 29, 39 (3d Cir. 2018) (“[B]ecause a business

trust is an artificial legal entity and a traditional trust is not, the citizenship of a

traditional trust must be determined differently than that of a business trust.”).

Here, because the complaint does not set forth the identities and citizenship of the

trust beneficiaries, the court could not determine jurisdiction at this stage were it to

find that the Trust is a “business” trust. Although the complaint does not set forth

which type of trust the Trust is designated, for the foregoing reasons, the court is

satisfied that the Trust qualifies as a traditional trust.

       In order to determine whether a party is a business or traditional trust, the

court must first look to the state law where the trust was created. GBForefront,

L.P., 888 F.3d at 40-41. Plaintiff Trust was created in the Commonwealth of

Virginia. (Doc. 1, ¶ 10.) Virginia law differentiates between traditional trusts and

business trusts. Compare VA Code Ann. § 64.2-700 (Uniform Trust Code) with

VA Code Ann. § 13.1-1200 (Virginia Business Trust Act).                  Virginia law

specifically incorporates the common law of trusts, which states that a traditional

trust “is not a legal entity . . . capable of legal action on its own behalf.”

                                             9
Restatement (Second) of Trusts § 2 (1957); see VA Code Ann. § 64.2-704

(providing for “common law of trusts” to “supplement this chapter”).               The

common law tasks the trustee with bringing suit on behalf of a trust.               See

Restatement (Second) of Trusts § 177 cmt. a (“If a third person commits a tort with

respect to the trust property, it is the duty of the trustee to take reasonable steps to

compel him to redress the tort.”); Raymond Loubier Irrevocable Tr. v. Loubier,

858 F.3d 719, 730 (2d Cir. 2017). Nothing in the Virginia Uniform Trust Code

abrogates or contradicts the common law rule that a trustee must bring suit on

behalf of the trust, excepting beneficiary actions where the trustee fails to fulfil its

fiduciary role. See Burton v. Dolph, 89 Va. Cir. 101 (2014) (“Although the

[Virginia Supreme] Court [of Appeals] held that only the trustee could bring suit

against the third party, it qualified its holding, explaining that while the trustee was

the proper party to bring the action at law, the beneficiary could maintain the

lawsuit in a court of equity.”) (citing Poage v. Bell, 35 Va. 604, 607 (1837)). In

contrast, a “business trust” created under the Virginia Business Act “has the same

powers as an individual or any other entity to do all things necessary or convenient

to carry out its business and affairs, including, without limitation, the power [t]o

sue and be sued, complain and defend in its name.” Va. Code Ann. § 13.1-1210.

Moreover, a business trust is required to register with the State Corporation

Commission of Virginia. Va. Code Ann. § 13.1-1201–1203. A search of the


                                          10
public records registering all business trusts in the Commonwealth of Virginia does

not indicate the Plaintiff Trust is a registered “business entity.” Accordingly, the

court has sufficiently established that the Trust is a traditional trust, and the court

need only inquire as to the identity of its trustee in order to determine if jurisdiction

is proper. Because Individual Plaintiff is a citizen of Pennsylvania and Defendants

are citizens of New Jersey and Washington D.C., complete diversity exists and the

court may exercise jurisdiction pursuant to 28 U.S.C. § 1332.

             b.     Plaintiff Strassman’s individual claims

      The above discussion regarding jurisdiction informs this court’s analysis of

Defendants’ argument that Plaintiff Strassman failed to allege any claims in his

individual capacity. It is well-settled that a traditional trust cannot bring suit in its

own name because the trust represents a formal fiduciary relationship as opposed

to a business entity. See Juniata Terminal Co. Inc. v. Gifis, No. 16-cv-5369, 2018

WL 4148467, *7 (D.N.J. Aug. 30, 2018); see also Mandelbrot v. Armstrong World

Indus. Asbestos Pers. Injury Settlement Tr., 618 F. App’x. 57, 58 (3d Cir 2015)

(citing In re 1031 Tax Grp., LLC, 439 B.R. 47, 64-65 (Bankr. S.D.N.Y. 2010)

(“describing “bedrock rule” that “only the beneficiary or trustee of an express trust

has standing to sue to establish and enforce the trust”); Restatement (Second) of

Trusts §§ 2, 177. It appears from the pleadings that Plaintiff Strassman is the sole

trustee of the Trust. Thus, excepting actions brought by beneficiaries in equity,

                                           11
Plaintiff Strassman in his capacity as trustee would be required to bring any suits

on behalf of the Trust. His status as trustee does not automatically grant him a

right to sue as an individual for harm done to the Trust. In this case, however,

Plaintiff Strassman alleges that he gave his own personal property to Defendants to

sell, pursuant to a contract between Defendants and the Trust. (Doc. 1, ¶¶ 35-36.)

The court’s inquiry therefore, is whether those allegations are sufficient to sustain

the claims brought in his individual capacity.

      Relevantly, Plaintiff Strassman alleges that Defendants offered to appraise

and consign several items on his behalf. When discussing arrangements to do so,

Defendants represented that a new contract was not required because any items

sold on behalf of Plaintiff Strassman would be covered by the existing contract.

(Doc. 1, ¶ 36.) Rather than address how these allegations fail to meet particular

elements of the thirty counts raised by Plaintiffs, Defendants simply suggest that

Plaintiffs have set forth no facts that would entitle Plaintiff Strassman to relief in

his individual capacity. Although the allegations set forth above demonstrate that

no formal written contract between Plaintiff Strassman and Defendants exists, he

does allege that Defendants essentially defrauded him into believing a consignment

agreement existed and absconded with his property under the guise of selling it on

his behalf.




                                         12
      The instant case raises the opposite scenario to claims typically challenged

by 12(b)(6) motions. Typically, a defendant objects that a plaintiff alleged legally

conclusory statements without sufficient factual support. Here, the factual support

for Plaintiff Strassman’s claims appears to be included in the complaint—e.g.

Defendants used a ruse to acquire his property and never returned it—but the

complaint generally fails to tie these disparate allegations into specific legally

cognizable claims. Instead, the complaint seems to assert valid claims on behalf of

the Trust and attempts to incorporate Plaintiff Strassman’s individual claims into

those causes of action. At this stage of the pleadings, the court is constrained to

find that the factual allegations that Plaintiff Strassman gave some of his own

property to Defendants to sell for his own benefit and potentially either amended

the Contract or entered into an oral agreement on the same terms of the Contract,

could support individual claims by Plaintiff Strassman.        Defendants do not

challenge the particular application of these facts to any cause of action raised by

Plaintiff, nor has either party briefed whether the facts alleged with respect to

Plaintiff Strassman’s personal property satisfies the Rule 8 pleading standard, or

the Rule 9 standard in the case of Plaintiffs’ fraud claims. See Johnson v. City of

Shelby, Miss., 135 S. Ct. 346, (2014) (“[The Federal Rules of Civil Procedure] do

not countenance dismissal of a complaint for imperfect statement of the legal

theory supporting the claim asserted.”) (citing 2A C. Wright, A. Miller, M. Kane,


                                        13
R. Marcus, and A. Steinman, Federal Practice and Procedure, p. 644 (2014 ed.)

(Federal Rules of Civil Procedure “are designed to discourage battles over mere

form of statement”)). Accordingly, this court will not raise those challenges sua

sponte. At this juncture, the court finds only that Plaintiff Strassman has asserted

some factual basis to support the various claims asserted both as an individual and

on behalf of the Trust. Although Defendants move this court to dismiss Plaintiff

Strassman’s claims, arguing that he raised no facts that would give rise to claims

alleged in his individual capacity, Plaintiff Strassman, however inartfully, did just

that. The Federal Rules discourage dismissal for failure to adhere to formalities of

pleading. Thus, this court will not dismiss Plaintiff Strassman’s claims merely

because they are difficult to parse and, therefore, will deny Defendants’ motion to

dismiss.

              c.      Duplicative state law claims

       Defendants argue that the court should strike from the complaint duplicative

claims raised by Plaintiffs under the laws of multiple states.                   Specifically,

Defendants allege the following counts are duplicative:

       Counts 2, 12,3 19, 24 – Breach of contract under the laws of New
       Jersey, Pennsylvania, Virginia, and Washington D.C.



3
 Plaintiffs appear to have erroneously set forth two “Twelfth Counts” in the complaint. (Doc. 1,
pp. 30-31.) Unless otherwise noted, references to Count 12 relate to Plaintiffs’ Pennsylvania
breach of contract claim. After the second “Twelfth Count,” the complaint resumes numbering
                                              14
      Counts 3, 21, 26 – Misrepresentation under the laws of New Jersey,
      Virginia, and Washington D.C.

      Counts 5, 15, 20, 27 – Fraud under the laws of New Jersey,
      Pennsylvania, Virginia, and Washington D.C.

      Counts 7, 16, 22 – Conversion under the laws of New Jersey,
      Pennsylvania, and Virginia.

      Counts 8, 13, 23, 28 – Quasi-contract claims under the laws of New
      Jersey, Pennsylvania, Virginia, and Washington D.C.

      Counts 9, 14, 29 – Breach of fiduciary duty under the laws of New
      Jersey, Pennsylvania, Virginia, and Washington D.C.

      Counts 10, 17 – Conspiracy under the laws of New Jersey and
      Pennsylvania.
In support of this argument, Defendants cite Brown & Brown, Inc. v. Cola, 745 F.

Supp. 2d 588 (E.D. Pa. 2010). Brown does describe the court’s inherent authority

to dismiss claims as duplicative, but in a slightly different context than the case sub

judice.   The court in Brown described the Pennsylvania “gist of the action”

doctrine, which prohibits a plaintiff from raising claims under theories of tort and

breach of contract where the same underlying act gave rise to both claims. “The

doctrine, however, forecloses a party’s pursuit of a tort action for the mere breach

of contractual duties, ‘without any separate or independent event giving rise to the

tort.’” Id. at 619 (quoting Smith v. Lincoln Benefit Life Co., No. 08-cv-1324, 2009

WL 789900, *20 (W.D. Pa. Mar. 23, 2009); Air Prods. and Chems., Inc. v. Eaton



with the “Thirteenth Count.” The court will otherwise use the numbering set forth in the
complaint.

                                          15
Metal Prods. Co., 256 F. Supp. 2d 329, 340 (E.D. Pa. 2003)), aff’d, 395 Fed.

App’x 821, (3d Cir. 2010)); see also Alpart v. Gen. Land Partners, Inc., 574 F.

Supp. 2d 491, 499 (E.D. Pa. 2008) (holding that a breach of fiduciary duty could

be dismissed as duplicative of a breach of contract claim where the fiduciary duty

arose solely from contractual obligations); InSyte Med. Techs., Inc. v. Lighthouse

Imaging, LLC, No. 13-cv-1375, 2014 WL 958886, *7 (E.D. Pa. Mar. 11, 2014)

(applying gist of action doctrine in diversity case). 4              Despite the distinction

between the types of claims found to be duplicative in Brown, the reasoning set

forth therein supports this court’s conclusion that Plaintiffs’ various claims

asserted under the laws of multiple states should be dismissed.

       The claims asserted by Plaintiff, without reference to the facts alleged, could

give rise to the assumption that multiple contracts of a similar nature were

breached in multiple jurisdictions over time. The court need not reach the issue of

whether that factual scenario would allow Plaintiffs to properly assert multiple

counts under multiple state laws for each individual breach because that is not the

factual scenario Plaintiffs have alleged. Plaintiffs have essentially alleged only one

act giving rise to the various causes of actions raised in the complaint: Defendants

failed to remit payment and accountings for sold and unsold goods. A different
4
  Defendants do not argue that any of the different causes of action are duplicative, i.e. that
Plaintiffs’ breach of fiduciary duty claim is duplicative of their breach of contract claim. Thus,
the court does not reach those issues. At least in Plaintiff Strassman’s case, this issue may turn
on whether a contractual relationship actually exists. Defendants are not precluded from raising
these arguments at the summary judgment stage or pursuant to Rule 12(c). See Rule 12(h)(2)(B).
                                               16
cause of action would not arise every time an item was picked up or sold; rather,

the court must undertake a choice-of-law analysis to determine what substantive

law applies. This analysis begins by determining whether there are any material

differences between the relevant laws that could be applied; if so, the court will

decide the most appropriate law based on “which state has the greater interest in

the application of its law.” Hammersmith v. TIG Ins. Co., 480 F.3d 220, 229 (3d

Cir. 2007).5 The choice of law analysis is meant to prevent plaintiffs from simply

litigating their claims under the laws of multiple states in the hope that the

application of one of those laws will result in a favorable outcome, yet that seems

to be precisely what Plaintiffs are attempting to do here. Plaintiffs are precluded

from raising the exact same causes of action as separate counts simply because it is

unclear which law would apply. Accordingly, Plaintiffs’ claims will be dismissed

to the extent they are duplicative. 6



5
  The Supreme Court decided long ago in Klaxon Co. v. Stentor Electric Mfg. Co., 313 U.S. 487,
61 S. Ct. 1020 (1941) that a federal court sitting in diversity, where the case presents multistate
law aspects, must apply the choice-of-law doctrine of the forum state unless the case was
transferred from a federal court under 28 U.S.C. § 1404(a) for the convenience of parties or in
the interests of justice. See Van Dusen v. Barrack, 376 U.S. 612 (1964). If a transfer was made
pursuant to Section 1404(a), the federal court in the transferee state must consider the forum to
be the transferor state, for purposes of applying choice-of-law rules. Id.; see also 1 American
Law of Torts § 2:1.
6
  Plaintiffs request that this court “consolidate” the claims raised rather than dismiss them, but
does not assert a Rule or other mechanism by which the court may essentially rewrite a
plaintiff’s pleading. The essential claims in counts 2, 3, 5, 7, 8, 9, and 10 shall be preserved, and
Plaintiffs may argue at a later stage which state’s law applies to the causes of action raised.
Alternatively, this court would entertain Plaintiffs’ request to file an amended complaint
                                                 17
       IV.    Conclusion

       For the reasons set forth above, Defendant’s motion to dismiss will be

denied to the extent is seeks to dismiss Plaintiff Strassman’s individual claims, but

will be granted to the extent it seeks to dismiss Plaintiffs’ duplicative claims raised

under the laws of multiple states. An appropriate order will follow.



                                                         s/Sylvia H. Rambo
                                                         SYLVIA H. RAMBO
                                                         United States District Judge

Dated: November 1, 2018




pursuant to Rule 15(a)(2) in an effort to clarify which causes of action will be raised and which
causes of action Plaintiffs intend to allege on behalf of Plaintiff Strassman or the Trust.
                                               18
